In view of the conflict of decisions appearing since the former order of this Court, it is or*830dered that the petition for rehearing be, and the same is hereby, granted. The order heretofore entered on October 13, 1930, denying the petition for writ of certiorari herein is vacated, and it is ordered that the petition for writ of certiorari in this case be, and the same is hereby, granted.
Mr. Jesse I. Miller for petitioner. Solicitor General Thacker, Assistant Attorney General Rugg and Messrs. Claude R. Branch, George H. Foster, and Fred K. Dyar for the United States.
See same case, ante, p. 812.